Exhibit 10.2(r)

RESTRICTED STOCK AWARD UNDER

THE CYTEC INDUSTRIES INC.

1993 STOCK AWARD AND INCENTIVE PLAN

April 9, 2008

Ms. M. Regina Charles

102 St. Andrews Drive

Avondale, Pennsylvania 19311    * As amended on April 1, 2009.

Shares of Restricted Stock: 3,000

Dear Ms. Charles:

As a key employee of Cytec Industries Inc. (the “Company”), you have been
granted by the Compensation and Management Development Committee (the
“Committee”) of the Board of Directors an award of Restricted Stock equal to the
number of shares of Common Stock as set forth above, par value of $.01 per share
of Cytec Industries Inc. (“Restricted Stock”). The shares will be issued from
Treasury Stock. This award is subject to the terms and conditions hereof and of
the Company’s 1993 Stock Award and Incentive Plan (the “Plan).

 

(1) The Company will cause the shares of Restricted Stock to be issued and
registered in your name in book entry form on the Company’s stock register. You
agree that only the Company is authorized to direct the transfer or disposition
of Restricted Stock from this account and you hereby irrevocably constitute and
appoint Cytec Industries Inc. as attorney to transfer the shares of Restricted
Stock awarded to you under this agreement with the full power of substitution in
the premises. A certificate for any shares that vest will be forwarded to you at
your address appearing on the Company’s stock register after vesting has
occurred.

 

(2) Subject to the terms of this Agreement and the Plan, the Restricted Stock
will vest as follows:

 

Date

   Shares Vesting

April 9, 2009

   1,500

April 9, 2010

   1,500

 

(3) You agree that any cash dividends paid on the Restricted Stock hereby
awarded to you that have not vested in your name will be held by the Company on
your behalf. If and when any such shares of Restricted Stock vest in your name,
the Company will pay you any dividends, without interest, that the Company is
holding on your behalf with respect to shares. Any dividends held by the Company
with respect to shares of Restricted Stock that are forfeited, shall also be
forfeited and shall revert to the Company.

 

(4) Except as limited by this Agreement or the Plan, you shall have, as holder
of non-forfeited shares of Restricted Stock, all of the rights of a common
stockholder of the Company, including the right to vote. Nevertheless, stock of
the Company distributed in respect of such Restricted Stock in connection with a
stock split, stock dividend, recapitalization or other similar transaction shall
be deemed to be Restricted Stock and shall be subject to vesting, restrictions
and a risk of forfeiture to the same extent as the Restricted Stock with respect
to which such stock is distributed.



--------------------------------------------------------------------------------

Restricted Stock Award

April 9, 2008

 

(5) If your employment with the Company or a subsidiary terminates on or prior
to the date of vesting, all unvested shares of Restricted Stock shall be
forfeited, except as provided in paragraph (5) below, or except as the Committee
shall otherwise determine.

 

(6) As provided in the Plan, upon the occurrence of a “change in control” all
unvested (and not previously forfeited) shares of Restricted Stock shall
immediately vest. Upon such occurrence, the vested shares of Restricted Stock
shall be delivered to you promptly.

 

(7) On or prior to the respective dates indicated below, you may elect, subject
to the consent of the Committee, that all or part of any installment indicated
below be forfeited as of the date it normally would vest and that you be issued,
in lieu thereof, a Deferred Stock Award for the equivalent number of shares:

 

Date Installment

Scheduled to Vest

   *Date by which Deferral
Request will Made

April 9, 2009

   May 9, 2008

April 9, 2010

   *April 8, 2009

If you elect deferral, as indicated above, then effective as of the date on
which the related award of Restricted Stock otherwise would vest, the total
award shall be forfeited, and you will be issued instead a Deferred Stock Award,
as defined in Section 6(h) of the Plan, equal to the number of shares of
Restricted Stock so forfeited. Such Deferred Stock Award shall accrue Dividend
Equivalents which will be deferred in the form of additional Deferred Stock
based on the Closing Price of the company’s Common Stock on the New York Stock
Exchange Consolidated Tape on the date on which the related dividend is paid on
the Company’s Common Stock. Deferred Stock resulting from deferral of Dividend
Equivalents will likewise bear Dividend Equivalents.

 

(8) You may satisfy your mandatory federal and state income tax withholding
obligations with respect to any Restricted Stock that vests (subject to
Committee acceptance, as set forth below, and subject to compliance with Rule
16b-3 under the Securities Exchange Act of 1934 if you are an executive officer
of the Company) by requesting the Company to withhold the number of shares
having a fair market value as of the date of vesting equal to the aggregate
mandatory federal and state income tax withholding obligations with respect to
all of your Restricted Stock under this award which vests on such date.

The fair market value of Restricted Stock will be determined on the same basis
that the value of the Restricted Stock is determined for federal income tax
withholding purposes. Your request must be submitted in writing to the
Committee, on forms approved by the Secretary to the Committee, no later than
the December 1 of the year prior to the date of vesting. The Committee shall
have sole discretion to determine whether or not to accept your request, and
failure by the Committee to accept your request on or prior to the date of
vesting shall constitute a denial of your request.

 

2



--------------------------------------------------------------------------------

Restricted Stock Award

April 9, 2008

 

(9) The Restricted Stock may not be sold, assigned, transferred, pledged,
hypothecated or otherwise disposed of; and neither the right to receive stock,
nor any interest therein or under the Plan, may be assigned; and any attempted
assignment shall be void.

 

(10) Nothing in this Award shall confer on you any right to continue in the
employ of the Company or any of its subsidiaries or affiliates or interfere in
any way with the right of the Company or any subsidiary or affiliate to
terminate your employment at any time.

 

(11) The Company reserves the right to require that stock certificates issuable
to you in connection with this Award be delivered to you only within the United
States.

 

(12) You agree to pay the Company promptly, on demand, any withholding taxes due
in respect of the Awards made hereunder. The Company may deduct such withholding
taxes from any amounts owing to you by the Company or by any of its subsidiaries
or affiliates.

 

(13) Once Restricted Stock vests as herein provided, it shall no longer be
deemed to be Restricted Stock, and your rights thereto shall not be subject to
the restrictions of this Agreement or of the Plan.

In the event of any conflict between the terms of this Agreement and the
provisions of the Plan, the provisions of the Plan shall govern.

If you accept the terms and conditions set forth in this Agreement, please
execute the enclosed copy of this letter where indicated and return it as soon
as possible.

 

Very truly yours, CYTEC INDUSTRIES INC. BY:  

/s/    Roy Smith

  Roy Smith   Vice President, General Counsel and Secretary

 

Enc. ACCEPTED:

/s/    Marilyn R. Charles

Employee Name: Marilyn R. Charles

Perf Cash Award E

 

3